                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE:
                                                      )      Case No. 19-61646
                                                      )      Chapter 7
LEON VIRGIL GRIFFITH                                  )      Judge Russ Kendig
                Debtor                                )


                             NO EMPLOYEE INCOME RECORDS

         Now comes Jennifer L. Bergert, Attorney for Debtor, Leon Virgil Griffith, and hereby
states that Debtor’s only sources of income are VA Benefits and Social Security benefits, and
therefore he has no employee income records for the past 60 days.
         .

                                                      Respectfully Submitted,

                                                      /s/ Jennifer L Bergert
                                                      Jennifer L. Bergert (#0073293)
                                                      116 Cleveland Ave. N.W., Suite 709,
                                                      Canton, Ohio 44702
                                                      330-639-4540
                                                      jennifer@jsbergertlaw.com

                                   CERTIFICATE OF SERVICE
        I, Jennifer L. Bergert, hereby certify that a true and accurate copy of the foregoing was
electronically transmitted on or about this August 26, 2019, to the following who are listed on
the Court=s Electronic Mail Notice List:

   •     Lisa M. Barbacci, Trustee barbaccitrustee@gmail.com, lbarbacci@ecf.axosfs.com
   •     United States Trustee    (Registered address)@usdoj.gov


                                                      /s/ Jennifer L. Bergert
                                                      Jennifer L. Bergert




 19-61745-rk      Doc 2     FILED 08/26/19      ENTERED 08/26/19 15:51:58            Page 1 of 1
